683 S.W.2d 599 (1985)
INTERTEX, INC., Appellant,
v.
Richard WALTON, et al., Appellees.
No. A14-84-882-CV.
Court of Appeals of Texas, Houston (14th Dist.).
January 24, 1985.
William Satterwhite, Houston, for appellant.
Jerry L. Schutza, Houston, for appellees.
*600 Before J. CURTISS BROWN, C.J., and SEARS and ELLIS, JJ.

OPINION
PER CURIAM.
Appellant filed a motion to extend time to file the statement of facts. We find appellant failed to make a timely request for the statement of facts and, therefore, deny the motion. TEX.R.CIV.P. 377.
In order to present a statement of facts on appeal, appellant must make a written request to the official reporter at or before the time prescribed for perfecting the appeal. TEX.R.CIV.P. 377. The time for perfecting the appeal was November 30, 1984.
The motion to extend time to file the statement of facts was filed December 28, 1984. In the affidavit accompanying that motion, the court reporter avers appellant's written request was made December 31, 1984, the day the statement of facts was due.
Accordingly, the motion is denied.